Appeal by the defendant from a judgment of the Supreme Court, Kings County (Demarest, J.), rendered January 2, 1992, convicting him of petit larceny and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Since the defendant’s motion for a trial order of dismissal failed to refer to any specific deficiency in the evidence presented by the People, his appellate challenge to the legal sufficiency of the evidence has not been preserved for review (see, CPL 470.05 [2]; People v Bynum, 70 NY2d 858; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s claim that the court erred in not suppressing his statements is academic since none of the statements was offered into evidence at the trial. Bracken, J. P., Sullivan, Lawrence and Joy, JJ., concur.